
	

116 SRES 71 ATS: Honoring the memory of the victims of the senseless attack at Marjory Stoneman Douglas High School 1 year ago.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 71
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2019
			Mr. Rubio (for himself and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of the victims of the senseless attack at Marjory Stoneman Douglas High School
			 1 year ago.
	
	
 Whereas, on February 14, 2018, a mass shooting that took the lives of 17 teachers and students took place at Marjory Stoneman Douglas High School in Parkland, Florida;
 Whereas the people of the United States continue to pray for those who were affected by this tragedy;
 Whereas President Donald Trump stated: No child, no teacher, should ever be in danger in an American school. No parent should ever have to fear for their sons and daughters when they kiss them goodbye in the morning.;
 Whereas the Parkland community has shown strength, compassion, and unity in the past year; and Whereas February 14, 2019, marks 1 year since the horrific attack: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the victims killed in the attack and offers heartfelt condolences and deepest sympathies to the families, loved ones, and friends of the victims;
 (2)honors the survivors and pledges continued support for their recovery; (3)recognizes the strength and resilience of the Marjory Stoneman Douglas High School community; and
 (4)expresses gratitude to the emergency medical and health care professionals of the Parkland community for their efforts in responding to the attack and caring for the victims and survivors.
			
